Name: Commission Regulation (EEC) No 3859/88 of 12 December 1988 fixing the definitive additional levy and the amount of the reiumbursement in the cereals sector for the 1988/89 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 12. 88 Official Journal of the European Communities No L 343/23 COMMISSION REGULATION (EEC) No 3859/88 of 12 December 1988 fixing the definitive additional levy and the amount of the reiumbursement in the cereals sector for the 1988/89 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, may be achieved by applying a coefficient to the amounts allocated amongst the Member States ; Whereas, in the interest of the producers and taking account of administrative requirements, the definitive additional co-responsibility levy should apply from 1 January 1989 ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 2221 /88 (2), and in particular Articles 4 (5) and 4b (5) thereof, HAS ADOPTED THIS REGULATION :Having regard to Council Regulation (EEC) No 2227/88 of 19 July 1988 laying down general rules for the special system applicable to small producers as part of co-responsibility arrangements in the cereals sector for the 1988/89 marketing year (3), and in particular Article 5 thereof, Article 1 For the 1988/89 marketing year :  the additional co-responsibility levy provided for in Article 4b of Regulation (EEC) No 2727/75 shall be 2,87 Ecu per tonne,  the difference referred to in Article 3 (1 ) of Commission Regulation (EEC) No 1432/88 (*) shall be Ecu 2,51 per tonne. However, as regards additional co-responsibility levies collected in Spain pursuant to Regulations (EEC) No 1521 /88 and No 1914/88 , the difference to be reimbursed shall be Ecu 2,45 per tonne. Whereas the Commission has ascertained that cereal production in 1988/89 exceeds by 1,6 % the maximum guaranteed quantity ; whereas, as a result of that finding, the definitive additional co-responsibility levy should be fixed at 1,6 % of the intervention price applying for common wheat : Whereas the difference between the provisional additional co-responsibility levy and the definitive additional co-responsibility levy is to be reimbursed to the producers ; Article 2 A coefficient of 0,76673 shall apply to the amounts referred to in Article 1 (2) and the second indent of Article 4 of Commission Regulation (EEC) No 2389/88 0 Whereas Commission Regulations (EEC) No 1521 /88 of 31 May 1988 fixing the additional co-responsibility levy in certain Member States (4) and No 1914/88 of 30 June 1988 laying down precautionary measures for cereals J5) fix a different additional co-responsibility levy for Spain ; whereas account should be taken of this as regards the amount to be reimbursed : Article 3 Commission Regulation (EEC) No 2388/88 ( ®) is hereby repealed. Whereas, in accordance with Regulation (EEC) No 2227/88, the overall amount of the aid for small producers is to be reduced on the basis of the co-responsibility levy reimbursed ; whereas that result Article 4 This Regulation shall enter into force on 1 January 1989 . (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 197, 26. 7. 1988, p. 16 . (3) OJ No L 197, 26. 7. 1988, p. 26. (4) OJ No L 135, 1 . 6. 1988, p. 66. 0 OJ No L 168, 1 . 7. 1988, p. 119. ( «) OJ No L 131 , 27. 5. 1988, p. 37. 0 OJ No L 205, 30. 7. 1988, p. 72. ( ¢) OJ No L 205, 30. 7. 1988, p. 71 . No L 343/24 Official Journal of the European Communities 13. 12. 88 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 December 1988 . For the Commission Frans ANDRIESSEN Vice-President